Title: To Benjamin Franklin from Fleury & Demadières, 6 December 1780
From: Fleury & Demadières
To: Franklin, Benjamin


Monsieur
a orleans ce 6e. xbre. 1780
Nous avons bien recu celle que vous nous avez fait l’honneur de nous ecrire le 14e. 9bre expiré.
Nous avons fait retablir vos 6 Caisses vin de madere et nous vous les avons Chargées le 3e. Courant par la voiture de mouseau d’orleans au prix de 52 s du (?) En droiture a passy cy joint vous en avez la notte de nos frais a £ 6 l.t. 5 s. dont il vous plaîra nous donner Credit, ou si vous aimez mieux nous tirerons cette Bagatelle par notre Banquier de paris, vous observerez quil sen est trouvez plusieurs de Cassées.
Si vous aviez besoin pour votre provizion de notre Bon vin de st denis nous en avons du vieux & du nouveau.
Le vieux vous Coutera 215 l.t. le tonneau cest a dire les deux poinsons Ct. 430 Bouteilles pinte de paris le nouveau vous Coutera 190 l.t. Vous priant de nous faire La grace de nous Croire avec le plus profond respect Monsieur Vos tres humb & ob serviteurs
Ve. F. FLEURY & Pre. Demadiêres
A son altesse monsieur B franklin a PassyB F 6 Caisses vin de madere No. 1 à 6 … 1450 l.t. nos frais £ 6 l.t. 5
 
Adressed: A Son altesse / Monsieur franklin Envoyé des / Etats unis / A Passy / pres paris
Notation: M. J. F. Fleury et Pre Remandieres, Orleans 6. Decembre 1780.
